MITCHELL, J.
This proceeding was commenced January 20,1887, by filing in the office of the clerk of the district court a list of taxes on real estate for the year 1885, in which list a tract owned by R. J. Baldwin was charged with taxes for the year 1885, together with those for 1877,' 1878, 1§79, 1880,1881, and 1883; added thereto in one gross sum of over $2,500, without specifying the amount for any particular year. Baldwin answered March 15, 1887, denying the assessment or levy of any taxes on the land except for 1885. The register of actions kept by the clerk of the court contains this entry in the proceeding: “Cause tried July 23, 1888;” but there is no other evidence, record or otherwise, that the proceeding was ever tried. On July 15, 1893, pursuant to the provisions of Laws 1893, c. 150 (G. S. 1894, § 1579, note), a list was filed in the office of the clerk of the district court of all taxes which became delinquent in 1889 or prior years, and were not satisfied by payment, redemption, or sate of the land to.actual purchasers. This list also contained the same tract above described, and against it appeared the taxes for the same years, sought to be enforced in this proceeding. Baldwin also answered in that proceeding, setting up as one of his defenses the pendency of the present or prior proceeding. That proceeding is still pending and undetermined. The present proceeding (commenced in January, 1887) was brought on for trial May 28, 1895, and, after motions on part of Baldwin to strike from the calendar and to dismiss were overruled, was tried on the merits, and judgment was ordered against the property for the whole amount of taxes claimed, together with penalties, costs, and interest, amounting to over $5,000.
The trial court certifies to this court for its determination the fol*521lowing questions, which had all been decided adversely to Baldwin: “First. Is the entry in the clerk’s register of ‘Cause tried’ sufficient to establish the fact of a former trial, and if so, and for that reason, without further evidence, was the trial had in these proceedings, May 28, 1895, unauthorized and void? Second. Did the lapse of time between the commencement of these proceedings and this trial render such trial unauthorized, and entitle defendant to a dismissal of the action? Third. Did the inclusion of the taxes for the year 1885 and the prior years named, in the special tax proceedings of 1893, work an abandonment or dismissal of these proceedings, commenced in 1887, and then pending to enforce the same taxes? Fourth. Was the inclusion in these proceedings of the taxes for the years 1877, 1878, 1879, 1880,1881, and 1883, or any of them, and the attempt to enforce the collection of the taxes for these years, or any of them, in this action, authorized by law? Fifth. Does the fact that the amount sought to be enforced as the taxes for these several years was named in the delinquent and published list as one gross sum, and the amounts ■claimed to be due for the various years, respectively, were not separately stated, render these proceedings unauthorized and void as to the taxes for all or any one of such years? Sixth. Does the amount charged against the' land in this action, and set forth in said delinquent list as $2,541.57, bear interest from the time of filing such list to the time of entry of judgment thereunder at the rate of 1 per cent, per month, as computed by this court in its findings and decision hereinabove set forth, or, if not, what rate of interest does it so bear, if any?”
1. The first question must be answered in the negative. This memorandum of the clerk in his register of actions was by itself no evidence that the proceeding had ever been tried.
2. The second question must also be answered in the negative. Assuming, without deciding, that the delay of a plaintiff to prosecute .an action may be so long as per se to amount to a legal discontinuance, yet we do not think that, as against the public, the delay of the public officers to bring this proceeding on for trial for somewhat over six years should be held to operate as a discontinuance, or to entitle the appellant to a dismissal on the trial. So far as appears, he never objected to this delay, and, under the circumstances, we may assume that he was entirely willing that the proceeding should never *522be brought to trial. The provisions of G-. S. 1894, § 1586, that in such proceedings the answers shall stand for trial at the same or next general or special term of court, etc., are directory, and not mandatory.
3. The inclusion of the same taxes in the special tax proceedings of 1893 was equivalent to the commencement of another suit for the same cause of action, but did not operate as a dismissal or abandonment of the first proceeding. The cases cited by counsel in which we held that Laws 1881, c. 135 (G-. S. 1894, § 1579, note), providing for a sort of general clearing-up tax sale, proceeded upon the theory that the state waived all rights under any prior sales or forfeitures and recognized the owners as still having rights in the lands, are not in point. See Knudson v. Curley, 30 Minn. 433, 15 N. W. 873; Farnham v. Jones, 32 Minn. 7, 19 N. W. 83; Mulvey v. Tozer, 40 Minn. 384, 42 N. W. 387; Croswell v. Benton, 54 Minn. 264, 55 N. W. 1125. The language used in these cases must be construed with reference to the questions before the court. They simply decide that by the statute of 1881 the state waived any rights under prior sales or forfeitures, and recognized existing equities in the owners of the lands.
4. The argument of counsel for the landowner upon the fourth question is wholly based upon the proposition that Laws 1885, c. 2, § 23 (Gf. S. 1894, § 1631), is prospective in the sense that it only authorizes the auditor to add to the tax for the current year taxes for other years, which shall, after the passage of the act, be prevented from being collected. In support of this contention he relies on the phrase “if any tax” “is prevented from being collected.” The statute in question does not impair any vested right, or create any new right, or impose any new obligation. It is purely remedial, and merely gives a remedy for enforcing existing rights and obligations. Such statutes are to be liberally construed, in order to accomplish the beneficent purpose for which they were enacted; and, unless a different legislative intent is expressed or clearly implied, they will generally be construed to apply to rights and obligations that accrued before enactment, as well as to those to accrue thereafter. Such, we think, is the construction which should be given to the statute under consideration.
5. The fifth question is as to the effect of stating, in the delinquent list filed and published, the amount of the taxes for all the years in one gross sum. If this was an omission or irregularity, it was not *523one which affected the jurisdiction of the court. Gr. S. 1894, § 1582. It did not appear that it resulted in any prejudice to Baldwin, or that he did not know, or had not the means of ascertaining, the amount of tax for each year included in the total sum charged against his land. Whether, in view of the provisions of section 1588, the omission, if it was one, would have been available to him as a defense to the application for judgment, we need not consider, because he waived it by not setting forth any such defense or objection in his answer.
■ O. The sixth and last question is whether the delinquent taxes charged against this land bear interest, and, if so, at what rate, and from what date. A tax is not founded on contract or agreement. It operates in invitum. In its essential characteristics, it is not a debt or in the nature of a debt. Hence, while a debt bears interest from its maturity, a tax never bears interest, either as interest or as damages for its nonpayment, except by force of statute. This proposition is so elementary that the citation of authorities in its support can hardly be necessary. See, however, 1 Sutherland, Dam. § 337; 1 Sedgwick, Dam. § 332, and cases cited.
By reference to the statutes of this state, we find not only no authority for charging interest on delinquent taxes, but that every provision relating to the enforcement of taxes, by inference and implication, points to the opposite conclusion. Real-estate taxes become delinquent on the 1st of June, and a penalty of 10 per cent, is then added. On the 1st of January following, an additional penalty of 5 per cent, is added. On the 20th of the same month, the delinquent list is to be filed with the clerk of the court, containing “the total amount of tax delinquent and penalty” against each tract. The filing of this list is to have the effect and force of filing a complaint in an action against the land to enforce payment “of the taxes and penalties” therein appearing against it. Within 15 days thereafter, a copy of this list is to be delivered to the county auditor, who, within 15 days after that, is to proceed to publish the list with a notice attached that the list of taxes and penalties on real estate, of which the published list is a copy, has been filed, and requiring persons interested to file, on or before March 20th, their answers, setting up their defenses to the taxes, and that, if they fail to do so, judgment will be entered against the land for the taxes on said list appearing *524against the land, and “for all penalties, interest, and costs.” When the last publication is made, the court obtains jurisdiction to enforce “the taxes, accrued penalties, and costs.” By answer, a party may set up his defense or objection “to the tax or penalty.” In case no answer is filed, the clerk shall, on March 21st, enter judgment that each piece or parcel is liable for taxes, penalties, and costs - to the amount set opposite the same, and such amount of taxes, penalties, and costs are a lien thereon. When an answer is filed, it is to stand for trial at the same general or special term of court, and, if none is appointed to be held within 30 days, then at any term to be appointed on 10 days’ notice; and the court is required to proceed without delay, and summarily hear and determine such defenses and objections, and direct judgment accordingly at the same term. Where an answer is filed, and the court, after hearing, sustains the taxes and penalties in whole or in part, judgment is to be entered “for the amount as to which such taxes and penalties shall be sustained,” “with penalties and disbursements.” There is also a provision that if all the provisions of law in relation to the assessment and'levy of taxes have been complied with, of which the list filed with the clerk is prima facie evidence, then judgment shall be rendered for such taxes, penalties, and costs, and, at any time before sale, a party may redeem by paying “the amount so adjudged,” and the “amount of accrued penalty and costs”; also, that at any time after the delinquent-list is filed, and before judgment, a party may redeem by paying “the taxes, penalty, and costs due thereon.” The tax sale is to take place on the first Monday in May, and the notice is to the effect that the lands are to be sold “which are charged with taxes, penalties, and costs in said judgment.”
The only provisions as to interest are contained in Gr. S. 1878, c. 11, § 98 (Gr. S. 1894, § 1613), which reads as follows: “The amount charged by the judgment against any piece or parcel of land shall bear interest a.t the rate of one per cent, per month from the date of the sale. The amount for which any piece or parcel shall be sold or bid in for the state shall bear interest from the date of the sale until redemption at the rate of one per cent, per month; and the amount paid by any assignee for the right of the state shall bear interest at the same rate until redemption. * * * The amount paid by any purchaser or assignee of the state for taxes, penalties, *525costs and interest accruing subsequent to the sale or assignment, shall bear interest at the same rate until redemption: provided, that when the amount bid and paid by the purchaser at any public sale shall be greater than the amount charged by the judgment, such purchaser shall be entitled to interest upon no greater amount that that charged by said judgment.” Prior to 1887 the rate of interest after sale was. iu per cent, per month, the only effect of the amendment of that year being to reduce it to 1 per cent, per month. Laws 1887, c. 60, § 5 (G-. S. 1894, § 1613). This section must be read in the light of' the provisions that no tract can be sold to a purchaser for less than the amount charged against it by the judgment, and that, if no one-bids that much, it must be bid in for the state for the amount of the-’judgment. Hence, in effect, the provision of the statute is that interest is to be charged from the date of the sale on the amount for-which it is sold (not exceeding the amount of the judgment), or for-which it is bid in for the state.
It is clear from all this, not only that the statute contains no provision for charging -interest on delinquent taxes before sale, but that the clear legislative intendment was that interest should not be chargeable before that date, and that up to that time the various penalties and costs provided for should constitute the only additions, to the original tax before sale. The only place where “interest” is referred to before sale is in the form given for the notice of application for judgment attached to the published list; but this, in the-absence of any provision authorizing interest to be charged, and providing at what rate and from what date, is insufficient to authorize the charge of interest. ’ The word “interest” was evidently inserted, in the form of notice by inadvertence. The view we take of the statute is in accordance with what we believe to be the practical construction placed upon it by public officials, for we do not understand that it has ever been the practice to charge interest on delinquent-taxes before sale, either by including it in the amount of the judgment or otherwise. The legislature clearly contemplated the prompt disposition of all objections and defenses to the taxes, so that judgment should be in all cases entered in time to have all lands sold in May; and they evidently considered that the penalties and costs provided for would be ample both to compensate the state for the delay-*526in the payment of the taxes when due, and also to reasonably insure their prompt payment.
It has been suggested that, if Baldwin had not interposed an answer, presumably judgment would have been entered in March, 1887, and the land sold or bid in for the amount of the taxes against it in the following May, after which time the amount for which it was sold or bid in would have drawn interest at 1 per cent, per month; and that, therefore, as by interposing an unfounded defense (as has been determined by the court) he has prevented the sale from being made at that date, according to the maxim that that will be considered done which ought to have been done, his land should be charged with interest at 1 per cent, per month on the amount for which judgment would have been entered, and for which it would have been sold, from the first Monday in May, 1887, when it would presumably have been sold but for the filing of an answer. We are unable to find any principle of law or rule applicable to the allowance of damages upon which this can be done. It might work practical justice in this particular case, but legal principles cannot be disregarded for the purpose of meeting “hard cases.” It is true that judgment might have been entered, and the land sold, at the dates suggested, had no answer been interposed; but the proximate and efficient cause of this long delay was not the interposition of the answer, but the gross negligence of the public officials in not promptly bringing the matter to trial and determination, and obtaining judgment, and making the sale when they might and ought to have done. To apply the maxim referred to in favor of the state, under the facts, would, it seems to us, be both to pervert and to invert it. Morally considered, it may be inequitable that the state should be deprived of interest on these taxes for over eight years, and that Baldwin should by his default gain an advantage over others who paid their taxes promptly; but this is the unfortunate consequence of negligence on part of public officials, and we have been unable to discover any legal principle upon which it can be avoided.
What has been said covers all the questions presented by the two other appeals, except the one relating to special assessments, which has been abandoned by the appellant.
Our conclusion is that the trial court decided all the questions cer*527tiñed up correctly, except the last, relating to interest. Upon all the appeals the proceedings are remanded to the court below, with instructions to amend and modify its conclusions of law and order for judgment in each case so as to exclude interest from the amount of the judgments.